Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

The Information Disclosure Statement submitted by Applicant on February 3rd, 2021 has been received and fully considered.

Claims 1-18 are pending.

Authorization for this examiner’s amendment was given in an interview with Mr. FREDERICK D. KIM on March 2nd, 2021.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In claim 2, line 6, the words “a clock signal” has been changed to --the clock signal--.
In claim 13, line 6, the words “a clock signal” has been changed to --the clock signal--.

Claims 1-18 are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is NARUI et al. (U.S. Patent No. 8,902,691).  NARUI et al. discloses a semiconductor device includes a charge pump circuit, wherein the claims 1-7, 11-18); or a first charge and discharge circuit which uses a power supply voltage and charges the other end of the first capacitive element; a first voltage detection circuit which detects a voltage of the other end of the first capacitive element; a second charge and discharge circuit which can charge an electric charge at the other end of the second capacitive element according to a detection result of the first voltage detection circuit (claims 8-10).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN T. NGUYEN whose telephone number is (571)272-1789. The examiner can normally be reached on Monday to Friday from 07:30 Am to 04:00 Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN, can be reached at telephone number (571) 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

 /TAN T. NGUYEN/Primary Examiner, Art Unit 2827